DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1, 15, 24 and 30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 10-12, 14-19, 22-26 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 20170006422, hereinafter “Kim”), and further in view of Lim et al. (US 20120008558, hereinafter “Lim”).
Regarding claim 1, Kim discloses, 
An apparatus for wireless communication by a station (FIG. 6 shows a flow chart that illustrates one example of a method 600 for wireless communication in accordance with various aspects of the present disclosure. Method 600 may be performed by any of the STAs 110 discussed in the present disclosure,  Para. [0093] for clarity method 600 will be described from the perspective of AP 105-d of FIG. 5A as the responding device and STA 110-d of 5B as the initiating device.), comprising:  
 “3a first interface configured to output a ranging request (Fig. 6, block 605) for a ranging procedure 4for transmission to an access point (At block 605, timing measurement manager 535 of STA 110 transmits an FTM request to AP. In this regard, timing measurement manager 535 has determined that AP is available on a wireless communication channel, Para. [0094])”;  
“5a second interface configured to receive the  access point (Fig. 6; 620) based 6at least in part on the transmitted ranging request (At block 620, timing measurement manager 535 receives two or more FTM frames. Each of the FTM frames can be received using a different antenna and a corresponding transmission of an acknowledgment of a particular FTM frame can be transmitted from the same antenna as that which received the particular FTM frame, Para. [0096])”;  
“7the first interface configured to output a plurality of ranging response 8messages (i.e., acknowledgement message of the first FTM frame transmitted by first antenna of AP 105, Para. [0098]) for transmission to the access point, wherein each 9ranging response message in the plurality of ranging response messages corresponds to a 10separate ranging message in the plurality of ranging messages and at least two ranging 11response messages of the plurality of ranging response messages are output for transmission 12using different transmit antennas (timing measurement manager 535 of AP 105-d transmits an acknowledgment of the first FTM frame using the first antenna of AP 105-d. Timing measurement manager 535 of AP 105-d associates a third time (e.g., generates a timestamp) at which the acknowledgment message of the first FTM frame was transmitted via the first antenna of AP 105-d. At block 626, antenna switching manager 540 of AP 105-d switches or causes AP 105-d to switch from the first antenna to a second antenna of AP 105-d, Paras. [0098]-[0101])”; and  
“13a processing system configured to estimate a range (Fig. 6; block 640) between the station  and the access point based at least in part 15on the plurality of ranging messages and the at least two ranging response messages output 16for transmission using different transmit antennas (at block 640, ranging estimator 550 of AP 105-d estimates a range between AP 105-d and STA 110-d based at least in part on the FTM frames. For example, ranging estimator 550 of AP 105-d may compute an RTT for each of the FTM frames and acknowledgement messages. In some implementations, at least a first FTM frame and the acknowledgment message of the first FTM frame and the second FTM frame and the acknowledgment message of the second FTM frame are used to estimate the range between AP 105-d and STA 110-d, Para. [0103]-[[0104]).”
However, Kim does not explicitly disclose, “wherein the request comprises an indication of antenna switching capabilities of the station, the antenna switching capabilities indicating a number of different transmit antennas the station is capable of switching  during the ranging procedure.”
In similar field of endeavor, Lim discloses, “wherein the request comprises an indication of antenna switching capabilities of the station (an AMS may inform an ABS whether it supports the sounding antenna switching scheme, using the AAI_REG-REQ message. Thus, based on the AAI_REG-REQ message, the ABS may determine whether the ABS supports the sounding antenna switching scheme, Paras. [0020]-[0026]), the antenna switching capabilities indicating a number of different transmit antennas the station is capable of switching  during the ranging procedure (the sounding antenna switching scheme can support only AMSs having a plurality of transmit antennas. Therefore, an ABS considers that only the AMSs having a plurality of transmit antennas may support the sounding antenna switching scheme, Paras. [0020]-[0026]).”
Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify Kim by specifically providing wherein the request comprises an indication of antenna switching capabilities of the station, the antenna switching capabilities indicating a number of different transmit 
Regarding claim 2, the combination of Kim and Lim discloses everything claimed as applied above (see claim 1), further Kim discloses, 
	“wherein the second interface is configured to 18receive at least two ranging messages of the plurality of ranging messages based at least in 19part on different receive antennas of the station (At block 622, timing measurement manager 535 of AP 105-d receives a first FTM frame associated with a first time at which the first FTM frame was transmitted by STA 110-d. The first FTM frame is received via a first antenna of AP 105-d. Timing measurement manager 535 of AP 105-d identifies a second time at which the first FTM frame was received….. At block 628, timing measurement manager 535 of AP 105-d receives a second FTM frame. The second FTM frame is received via the second antenna of AP 105-d. The second FTM frame includes the first time at which the first FTM frame was transmitted by STA 110-d and a fourth time at which the acknowledgment message of the first FTM frame was received by STA 110-d, Fig. 6 and Paras. [0097]-[0103]), and wherein the 20processing system is configured to estimate the range between the station and the access point based at least in part 22on the different receive antennas(at block 640, ranging estimator 550 of AP 105-d estimates a range between AP 105-d and STA 110-d based at least in part on the FTM frames. For example, ranging estimator 550 of AP 105-d may compute an RTT for each of the FTM frames and acknowledgement messages. In some implementations, at least a first FTM frame and the acknowledgment message of the first FTM frame and the second FTM frame and the acknowledgment message of the second FTM frame are used to estimate the range between AP 105-d and STA 110-d, Fig. 6 and Paras. [0097]-[0103]).”
	Regarding claim 3, the combination of Kim and Lim discloses everything claimed as applied above (see claim 2), further Kim discloses,
	“wherein the processing system is further 2configured to:  3determine a set of range values for each transmit and receive antenna pair used 4during the ranging procedure (ranging estimator 550 of AP 105-d may determine a final RTT by computing an average of the RTTs of the FTM frames and acknowledgement messages, Para. [0105]), wherein each range value of the set of range values is 5determined based at least in part on receiving a ranging message and transmitting a ranging 6response message using a transmit and receive antenna pair associated with the set (The APs and STAs may perform timing measurement procedures to measure a round trip time (RTT) between two devices (e.g., between APs, STAs, or an AP and STA). This RTT can be used to estimate a range between the two devices and determine a location of one device with respect to the other device, Para. [0006] and The RTT results derived from different antenna combinations between the initiating device and responding device can be combined to reduce any random error and thereby improve timing measurement accuracy, Para. [0043]-[0044]); compute an average range value for each set of determined range values (ranging estimator 550 of AP 105-d may determine a final RTT by computing an average of the RTTs of the FTM frames and acknowledgement messages, Para. [0105]); andAttorney Docket No. PW404IN.US (83043.1579)Qualcomm Ref. No. 181993 69 8identify a (ranging estimator 550 of AP 105-d may determine a final RTT by computing, a minimum of the RTTs of the FTM frames and acknowledgement messages, Para. [0105]), 9wherein the processing system is configured to estimate the range between the station and the access point based at least in part 11on the minimum range value (ranging estimator 550 of AP 105-d may determine a final RTT by computing an average of the RTTs of the FTM frames and acknowledgement messages, a minimum of the RTTs of the FTM frames and acknowledgement messages, and/or a medium of RTTs of the FTM frames and acknowledgement messages. By analyzing the various RTTs and channel information associated with the FTM frames and acknowledgement messages, ranging estimator 550 of AP 105-d may also determine that one or more of the RTTs of the FTM frames and acknowledgement messages is associated with a line-of-sight propagation, Para. [0105]).”
	Regarding claim 10, the combination of Kim and Lim discloses everything claimed as applied above (see claim 1), further Kim discloses,
	“wherein the ranging request includes a 2request for transmit antenna switching by the access point during 3the access point (AP 105-a transmits a control message 212 to STA 110-a to coordinate antenna switching by STA 110-a between subsequent transmissions of FTM frames, Para. [0052]).”
	Regarding claim 11, the combination of Kim and Lim discloses everything claimed as applied above (see claim 10), further Kim discloses,
	“wherein the processing system is further 2configured to:  3determine that at least two ranging messages of the received plurality of 4ranging messages are associated with (At block 622, timing measurement manager 535 of AP 105-d receives a first FTM frame associated with a first time at which the first FTM frame was transmitted by STA 110-d. The first FTM frame is received via a first antenna of AP 105-d. Timing measurement manager 535 of AP 105-d identifies a second time at which the first FTM frame was received….. At block 628, timing measurement manager 535 of AP 105-d receives a second FTM frame. The second FTM frame is received via the second antenna of AP 105-d. The second FTM frame includes the first time at which the first FTM frame was transmitted by STA 110-d and a fourth time at which the acknowledgment message of the first FTM frame was received by STA 110-d, Fig. 6 and Paras. [0097]-[0103]), wherein the processing system is configured to Attorney Docket No. PW404IN.US (83043.1579)Qualcomm Ref. No. 181993 71 7estimate the range between the station and the access point based at least in part on the determination(at block 640, ranging estimator 550 of AP 105-d estimates a range between AP 105-d and STA 110-d based at least in part on the FTM frames. For example, ranging estimator 550 of AP 105-d may compute an RTT for each of the FTM frames and acknowledgement messages. In some implementations, at least a first FTM frame and the acknowledgment message of the first FTM frame and the second FTM frame and the acknowledgment message of the second FTM frame are used to estimate the range between AP 105-d and STA 110-d, Fig. 6 and Paras. [0097]-[0103]).”
	Regarding claim 12, the combination of Kim and Lim discloses everything claimed as applied above (see claim 1), further Kim discloses,
(At block 620, timing measurement manager 535 of AP 105-d receives two or more FTM frames from STA 110-d. Each of the FTM frames can be received using a different antenna of AP 105-d, and a corresponding transmission of an acknowledgment of a particular FTM frame can be transmitted from the same antenna as that which received the particular FTM frame, Para. [0096]), wherein the processing 5system is configured to estimate the range between the station 6and the access point based at least in part on the indication of 7transmit antenna switching capabilities of the access point (at block 640, ranging estimator 550 of AP 105-d estimates a range between AP 105-d and STA 110-d based at least in part on the FTM frames. For example, ranging estimator 550 of AP 105-d may compute an RTT for each of the FTM frames and acknowledgement messages. In some implementations, at least a first FTM frame and the acknowledgment message of the first FTM frame and the second FTM frame and the acknowledgment message of the second FTM frame are used to estimate the range between AP 105-d and STA 110-d.).”
	Regarding claim 14, the combination of Kim and Lim discloses everything claimed as applied above (see claim 1), further Kim discloses,
	“wherein the plurality of ranging messages 2comprises a plurality of fine timing measurement (FTM) frames and the plurality of ranging 3response messages comprises a plurality of acknowledgement frames (AP 105-a transmits an acknowledgment message 220 of the first FTM frame 215 via the first antenna of AP 105-a. In some cases, the antenna of AP 105-a from which the acknowledgment message 220 of the first FTM frame 215 is transmitted is different from the antenna of AP 105-a that received the first FTM frame 215. AP 105-a associates a third time t3-1 at which the acknowledgment message 220 of the first FTM frame 215 was transmitted via the first antenna of AP 105-a, Paras. [0053]-[0054], see, Figs. 2-4).”
	Regarding claim 15, Kim discloses,
	An apparatus for wireless communication by an access point (FIG. 7 shows a flow chart that illustrates one example of a method 700 for wireless communication in accordance with various aspects of the present disclosure. Method700 may be performed by any of the APs 105  discussed in the present disclosure, Para. [0093], for clarity method 7 will be described from the perspective of AP 105-d of FIG. 5A as the responding device and STA 110-d of 5B as the initiating device.), comprising:  
	“3a first interface configured to receive a ranging request for a ranging procedure 4from a station (At block 705, timing measurement manager AP receives an FTM request from STA, Para. [0108])”; and  
	“5a second interface configured to output a plurality of ranging messages for 6transmission to the station based at least in part on the received 7ranging request, wherein at least two ranging messages of the plurality of ranging messages are transmitted using different transmit antennas (At block 715, timing measurement manager AP transmits two or more FTM frames STA. Each of the FTM frames is transmitted using a different antenna of AP. Additionally, each of a plurality of acknowledgements of the FTM frames can also be received using a different antenna of STA 110-d. An example of the transmission of two or more FTM frames to STA  provided in block 718 through block 730, Para. [0109]-[0116]).”
 However, Kim does not explicitly disclose, “wherein the request comprises an indication of antenna switching capabilities of the station, the antenna switching capabilities indicating a number of different transmit antennas the station is capable of switching  during the ranging procedure.”
In similar field of endeavor, Lim discloses, “wherein the request comprises an indication of antenna switching capabilities of the station (an AMS may inform an ABS whether it supports the sounding antenna switching scheme, using the AAI_REG-REQ message. Thus, based on the AAI_REG-REQ message, the ABS may determine whether the ABS supports the sounding antenna switching scheme, Paras. [0020]-[0026]), the antenna switching capabilities indicating a number of different transmit antennas the station is capable of switching  during the ranging procedure (the sounding antenna switching scheme can support only AMSs having a plurality of transmit antennas. Therefore, an ABS considers that only the AMSs having a plurality of transmit antennas may support the sounding antenna switching scheme, Paras. [0020]-[0026]).”
Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify Kim by specifically providing wherein the request comprises an indication of antenna switching capabilities of the station, the antenna switching capabilities indicating a number of different transmit antennas the station is capable of switching  during the ranging procedure, as taught by 
 	Regarding claim 16, the combination of Kim and Lim discloses everything claimed as applied above (see claim 15), further Kim discloses,
	“wherein the first interface is further configured to receive the plurality of ranging response messages from the station(At block 720, timing measurement manager 535 of STA 110-d receives an acknowledgment of the first FTM frame. The acknowledgment of the first FTM frame is associated with a third time at which AP 105-d sends the acknowledgment of the first FTM frame. STA 110-d associates the receipt of the acknowledgment of the first FTM frame with a fourth time, Para. [0111]), wherein each ranging response message in the plurality of ranging response messages corresponds to a separate ranging message in the plurality of ranging messages(when AP 105-d is a single antenna device or ranging coordinator 545 of AP 105-d determines a transmit/receive timing pattern or antenna switching scheme in which each antenna of STA 110-d transmits to a first antenna of AP 105-d before AP 105-d switches to the next antenna and each antenna of STA 110-d transmits to a second antenna of AP 105-d, Fig. 7; steps 718-730 and Paras. [0110]-[0116]).”
Regarding claim 17, the combination of Kim and Lim discloses everything claimed as applied above (see claim 16), further Kim discloses,
“wherein at least two ranging response 2messages of the plurality of ranging response messages are received using different receive 3antennas of the access point (At block 720, timing measurement manager 535 of STA 110-d receives an acknowledgment of the first FTM frame. The acknowledgment of the first FTM frame is associated with a third time at which AP 105-d sends the acknowledgment of the first FTM frame. STA 110-d associates the receipt of the acknowledgment of the first FTM frame with a fourth time, Fig. 7; steps 718-730 and Paras. [0110]-[0116]).”
Regarding claim 18, the combination of Kim and Lim discloses everything claimed as applied above (see claim 15), further Kim discloses,
“wherein the ranging request includes a 2request for transmit antenna switching by the access point during 3the ranging procedure(AP 105-a transmits a control message 212 to STA 110-a to coordinate antenna switching by STA 110-a between subsequent transmissions of FTM frames, Para. [0052]).”
Regarding claim 19, the combination of Kim and Lim discloses everything claimed as applied above (see claim 15), further Kim discloses,
“wherein the second interface is further 2configured to 3output a first ranging message for transmission to the first wireless 4communication device, the first ranging message comprising an indication of transmit 5antenna switching capabilities of the access point(At block 715, timing measurement manager 535 of STA 110-d transmits two or more FTM frames to AP 105-d. Each of the FTM frames is transmitted using a different antenna of STA 110-d. Additionally, each of a plurality of acknowledgements of the FTM frames can also be received using a different antenna of STA 110-d).”
Regarding claim 22, the combination of Kim and Lim discloses everything claimed as applied above (see claim 15), however Kim does not disclose, “wherein the 
In a similar field of endeavor, Lim discloses, “wherein the second interface is further configured to: output for transmission, for each received ranging response message corresponding to the transmitted plurality of ranging messages, a receive antenna index Page 7 of 16Application. No. 16/297,425PATENTindicating a receive antenna of the access point  used to receive each ranging response message (an AMS may inform an ABS whether it supports the sounding antenna switching scheme, using the AAI_REG-REQ message. Thus, based on the AAI_REG-REQ message, the ABS may determine whether the ABS supports the sounding antenna switching scheme, Paras. [0020]-[0026] and the sounding antenna switching scheme can support only AMSs having a plurality of transmit antennas. Therefore, an ABS considers that only the AMSs having a plurality of transmit antennas may support the sounding antenna switching scheme, Paras. [0020]-[0026])”.
Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify Kim by specifically providing wherein the second interface is further configured to: output for transmission, for each received ranging response message corresponding to the transmitted plurality of ranging messages, a receive antenna index Page 7 of 16Application. No. 16/297,425PATENTindicating a receive antenna of the access point  used to receive each ranging response message, as taught by Lim for the 
Regarding claim 23, the combination of Kim and Lim discloses everything claimed as applied above (see claim 22), however Kim does not disclose, “wherein the received ranging request comprises a request for the access point to provide the receive antenna index for each received ranging response message in the plurality of ranging response messages (an AMS may inform an ABS whether it supports the sounding antenna switching scheme, using the AAI_REG-REQ message. Thus, based on the AAI_REG-REQ message, the ABS may determine whether the ABS supports the sounding antenna switching scheme, Paras. [0020]-[0026] and the sounding antenna switching scheme can support only AMSs having a plurality of transmit antennas. Therefore, an ABS considers that only the AMSs having a plurality of transmit antennas may support the sounding antenna switching scheme, Paras. [0020]-[0026]).”
	Regarding claim 24, Kim discloses, 
 	An method for wireless communication by a station (FIG. 6 shows a flow chart that illustrates one example of a method 600 for wireless communication in accordance with various aspects of the present disclosure. Method 600 may be performed by any of the STAs 110 discussed in the present disclosure,  Para. [0093] for clarity method 600 will be described from the perspective of AP 105-d of FIG. 5A as the responding device and STA 110-d of 5B as the initiating device.), comprising:  
(Fig. 6, block 605) for a ranging procedure 4t (At block 605, timing measurement manager 535 of STA 110 transmits an FTM request to AP. In this regard, timing measurement manager 535 has determined that AP is available on a wireless communication channel, Para. [0094])”;  
 	“5receiving the  access point (Fig. 6; 620) based 6at least in part on the transmitted ranging request (At block 620, timing measurement manager 535 receives two or more FTM frames. Each of the FTM frames can be received using a different antenna and a corresponding transmission of an acknowledgment of a particular FTM frame can be transmitted from the same antenna as that which received the particular FTM frame, Para. [0096])”;  
 	“7transmitransmitting a plurality of ranging response 8messages (i.e., acknowledgement message of the first FTM frame transmitted by first antenna of AP 105, Para. [0098]) for transmission to the access point, wherein each 9ranging response message in the plurality of ranging response messages corresponds to a 10separate ranging message in the plurality of ranging messages and at least two ranging 11response messages of the plurality of ranging response messages are output for transmission 12using different transmit antennas (timing measurement manager 535 of AP 105-d transmits an acknowledgment of the first FTM frame using the first antenna of AP 105-d. Timing measurement manager 535 of AP 105-d associates a third time (e.g., generates a timestamp) at which the acknowledgment message of the first FTM frame was transmitted via the first antenna of AP 105-d. At block 626, antenna switching manager 540 of AP 105-d switches or causes AP 105-d to switch from the first antenna to a second antenna of AP 105-d, Paras. [0098]-[0101])”; and  
 	“13esestimating a range (Fig. 6; block 640) between the station and the access point based at least in part 15on the plurality of ranging messages and the at least two ranging response messages output 16for transmission using different transmit antennas (at block 640, ranging estimator 550 of AP 105-d estimates a range between AP 105-d and STA 110-d based at least in part on the FTM frames. For example, ranging estimator 550 of AP 105-d may compute an RTT for each of the FTM frames and acknowledgement messages. In some implementations, at least a first FTM frame and the acknowledgment message of the first FTM frame and the second FTM frame and the acknowledgment message of the second FTM frame are used to estimate the range between AP 105-d and STA 110-d, Para. [0103]-[[0104]).”
 	However, Kim does not explicitly disclose, “wherein the request comprises an indication of antenna switching capabilities of the station, the antenna switching capabilities indicating a number of different transmit antennas the station is capable of switching  during the ranging procedure.”
 	In similar field of endeavor, Lim discloses, “wherein the request comprises an indication of antenna switching capabilities of the station (an AMS may inform an ABS whether it supports the sounding antenna switching scheme, using the AAI_REG-REQ message. Thus, based on the AAI_REG-REQ message, the ABS may determine whether the ABS supports the sounding antenna switching scheme, Paras. [0020]-[0026]), the antenna switching capabilities indicating a number of different transmit antennas the station is capable of switching  during the ranging (the sounding antenna switching scheme can support only AMSs having a plurality of transmit antennas. Therefore, an ABS considers that only the AMSs having a plurality of transmit antennas may support the sounding antenna switching scheme, Paras. [0020]-[0026]).”
 	Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify Kim by specifically providing wherein the request comprises an indication of antenna switching capabilities of the station, the antenna switching capabilities indicating a number of different transmit antennas the station is capable of switching  during the ranging procedure, as taught by Lim for the purpose of providing an apparatus/method for operating a sounding antenna switching scheme in a mobile communication system (Para. [0007].
 	Regarding claim 25, the combination of Kim and Lim discloses everything claimed as applied above (see claim 24), further Kim discloses, 
	“wherein at least two ranging messages of the plurality of ranging messages are received using different receive antennas of the station(At block 622, timing measurement manager 535 of AP 105-d receives a first FTM frame associated with a first time at which the first FTM frame was transmitted by STA 110-d. The first FTM frame is received via a first antenna of AP 105-d. Timing measurement manager 535 of AP 105-d identifies a second time at which the first FTM frame was received….. At block 628, timing measurement manager 535 of AP 105-d receives a second FTM frame. The second FTM frame is received via the second antenna of AP 105-d. The second FTM frame includes the first time at which the first FTM frame was transmitted by STA 110-d and a fourth time at which the acknowledgment message of the first FTM frame was received by STA 110-d, Fig. 6 and Paras. [0097]-[0103]), and wherein the 20processing system is configured to estimate the range between the first wireless 21communication device and the access point based at least in part 22on the different receive antennas(at block 640, ranging estimator 550 of AP 105-d estimates a range between AP 105-d and STA 110-d based at least in part on the FTM frames. For example, ranging estimator 550 of AP 105-d may compute an RTT for each of the FTM frames and acknowledgement messages. In some implementations, at least a first FTM frame and the acknowledgment message of the first FTM frame and the second FTM frame and the acknowledgment message of the second FTM frame are used to estimate the range between AP 105-d and STA 110-d, Fig. 6 and Paras. [0097]-[0103]).”
Regarding claim 26, the combination of Kim and Lim discloses everything claimed as applied above (see claim 25), further Kim discloses,
“3determining a set of range values for each transmit and receive antenna pair used 4during the ranging procedure (ranging estimator 550 of AP 105-d may determine a final RTT by computing an average of the RTTs of the FTM frames and acknowledgement messages, Para. [0105]), wherein each range value of the set of range values is 5determined based at least in part on receiving a ranging message and transmitting a ranging 6response message using a transmit and receive antenna pair associated with the set (The APs and STAs may perform timing measurement procedures to measure a round trip time (RTT) between two devices (e.g., between APs, STAs, or an AP and STA). This RTT can be used to estimate a range between the two devices and determine a location of one device with respect to the other device, Para. [0006] and The RTT results derived from different antenna combinations between the initiating device and responding device can be combined to reduce any random error and thereby improve timing measurement accuracy, Para. [0043]-[0044]); computing an average range value for each set of determined range values (ranging estimator 550 of AP 105-d may determine a final RTT by computing an average of the RTTs of the FTM frames and acknowledgement messages, Para. [0105]); andAttorney Docket No. PW404IN.US (83043.1579)Qualcomm Ref. No. 181993 69 8identifying a minimum range value of all computed average range values (ranging estimator 550 of AP 105-d may determine a final RTT by computing, a minimum of the RTTs of the FTM frames and acknowledgement messages, Para. [0105]), 9wherein the processing system is configured to estimate the range between the first wireless 10communication device and the access point based at least in part 11on the minimum range value(ranging estimator 550 of AP 105-d may determine a final RTT by computing an average of the RTTs of the FTM frames and acknowledgement messages, a minimum of the RTTs of the FTM frames and acknowledgement messages, and/or a medium of RTTs of the FTM frames and acknowledgement messages. By analyzing the various RTTs and channel information associated with the FTM frames and acknowledgement messages, ranging estimator 550 of AP 105-d may also determine that one or more of the RTTs of the FTM frames and acknowledgement messages is associated with a line-of-sight propagation, Para. [0105]).”
Regarding claim 30, Kim discloses,
	A method for wireless communication by an access point (FIG. 7 shows a flow chart that illustrates one example of a method 700 for wireless communication in accordance with various aspects of the present disclosure. Method700 may be performed by any of the APs 105  discussed in the present disclosure, Para. [0093], for clarity method 7 will be described from the perspective of AP 105-d of FIG. 5A as the responding device and STA 110-d of 5B as the initiating device.), comprising:  
	“3receiving a ranging request for a ranging procedure 4from a station (At block 705, timing measurement manager AP receives an FTM request from STA, Para. [0108])”; and  
	“transmitting a plurality of ranging messages for 6transmission to the station based at least in part on the received 7ranging request, wherein at least two ranging messages of the plurality of ranging messages are transmitted using different transmit antennas (At block 715, timing measurement manager AP transmits two or more FTM frames STA. Each of the FTM frames is transmitted using a different antenna of AP. Additionally, each of a plurality of acknowledgements of the FTM frames can also be received using a different antenna of STA 110-d. An example of the transmission of two or more FTM frames to STA  provided in block 718 through block 730, Para. [0109]-[0116]).”
 However, Kim does not explicitly disclose, “wherein the request comprises an indication of antenna switching capabilities of the station, the antenna switching capabilities indicating a number of different transmit antennas the station is capable of switching  during the ranging procedure.”
In similar field of endeavor, Lim discloses, “wherein the request comprises an indication of antenna switching capabilities of the station (an AMS may inform an ABS whether it supports the sounding antenna switching scheme, using the AAI_REG-REQ message. Thus, based on the AAI_REG-REQ message, the ABS may determine whether the ABS supports the sounding antenna switching scheme, Paras. [0020]-[0026]), the antenna switching capabilities indicating a number of different transmit antennas the station is capable of switching  during the ranging procedure (the sounding antenna switching scheme can support only AMSs having a plurality of transmit antennas. Therefore, an ABS considers that only the AMSs having a plurality of transmit antennas may support the sounding antenna switching scheme, Paras. [0020]-[0026]).”
Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify Kim by specifically providing wherein the request comprises an indication of antenna switching capabilities of the station, the antenna switching capabilities indicating a number of different transmit antennas the station is capable of switching  during the ranging procedure, as taught by Lim for the purpose of providing an apparatus/method for operating a sounding antenna switching scheme in a mobile communication system (Para. [0007].

Allowable Subject Matter
Claims 4-9, 13, 20, 21 and 27-29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 4, The following is a statement of reasons for the indication of allowable subject matter:  

 “determine a set of round trip times based at least in part on receiving the 4plurality of ranging messages and transmitting the plurality of ranging response messages, 5wherein at least two round trip times of the set of round trip times are determined based at 6least in part on using different transmit and receive antenna pairs;  7determine an outlier threshold for discarding one or more round trip times of 8the set of round trip times; and  9determine a subset of valid round trip times of the set of round trip times based 10at least in part on the outlier threshold, wherein the processing system is configured to 11estimate the range between the station and the second wireless 12communication device based at least in part on the subset of valid round trip times.”
Claims 5-9 are allowable for their dependencies to the claim 4. 

Regarding claim 13, The following is a statement of reasons for the indication of allowable subject matter:  
Kim and Lim, whether taken alone or combination, do not teach or suggest the following novel features,
“wherein the second interface is further configured to: receive, for each ranging message in the plurality of ranging messages, a transmit antenna index indicating a transmit antenna of the access point used to transmit that ranging message or a transmit antenna of the access point  used to transmit a previous ranging message, wherein the processing system is configured to estimate the range between the station  and the access point  based at least in part on the transmit antenna index indicating the transmit antenna of the access point s used to transmit that ranging message or the transmit antenna of the access point  used to transmit the previous ranging message”

Regarding claim 20, The following is a statement of reasons for the indication of allowable subject matter:  
Kim and Lim, whether taken alone or combination, do not teach or suggest the following novel features,
“wherein the second interface is further configured to: output for transmission, for each ranging message in the plurality of ranging messages, a transmit antenna index indicating a transmit antenna of the access point  used to transmit that ranging message or a transmit antenna of the access point  used to transmit a previous ranging message.”
Claims 21 is allowable for the dependency to claim 20. 

Regarding claim 27, The following is a statement of reasons for the indication of allowable subject matter:  
Kim and Lim, whether taken alone or combination, do not teach or suggest the following novel features,
“wherein estimating the range further comprises: determining a set of round trip times based at least in part on receiving the plurality of ranging messages and transmitting the plurality of ranging response messages, wherein at least two round trip times of the set of round trip times are determined based at least in part on using different transmit and receive antenna pairs; determining an outlier threshold for discarding one or more round trip times of the set of round trip times; and determining a subset of valid round trip times of the set of round trip times based at least in part on the outlier threshold, wherein the range between the station and the access point is estimated based at least in part on the subset of valid round trip times.”
Claims 28 and 29 are allowable for their dependencies to the claim 27. 

Relevant References
US 20120213154: The invention is directed to an uplink antenna selection method where a base station transmits first and second control information to a user equipment. The first control information includes instructions for configuring the user equipment with closed-loop transmit antenna selection on one of a plurality of component carriers, and the second control information includes instructions for configuring the UE with open-loop transmit antenna selection on at least one other of the plurality of the component carriers.
US 20150099538: The invention is directed to a method of indoor positioning using Fine Timing Measurement (FTM) protocol with multi-antenna access point (AP) is proposed. In a wireless local area network, an AP has multiple antennas that are strategically located in different physical locations. The AP is used to exchange FTM frames with a wireless station for timing measurement of the FTM frames via its multiple antennas independently. The timing measurement result (e.g., timestamps of transmitting and receiving FTM frames) is then used to determine an absolute location of the station.
US 20100299584: The present invention relates to ranging response message generating and processing methods that can reduce overhead in a wireless portable Internet system. A method of generating a ranging response message according to an exemplary embodiment of the present invention includes: adding to the ranging response message a first field indicating the number of responses for CDMA codes included in the ranging response message and received from terminals.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLAM SOROWAR whose telephone number is (571)270-3761.  The examiner can normally be reached on Mon-Fri: 8:30AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571) 272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GOLAM SOROWAR/Primary Examiner, Art Unit 2641